Exhibit (e)(13) to Form N-1A Exhibit 1 under Item 601/Reg. S-K Exhibit T to the Distributor’s Contract FEDERATED INCOME SECURITIES TRUST Federated Prudent Global Income Fund Institutional Shares In consideration of the mutual covenants set forth in the Distributor's Contract dated December 31, 1991 between Federated Income Securities Trust and Federated Securities Corp., Federated Income Securities Trust executes and delivers this Exhibit on behalf of the Funds, and with respect to the separate Classes of Shares thereof, first set forth in this Exhibit. Witness the due execution hereof this 1st day of September 2008. FEDERATED INCOME SECURITIES TRUST By:/s/ J.
